DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the art rejection of claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, the Examiner is responding to Applicant’s comments and arguments for clarity of record.  
Applicant argued that amended limitation “installed on the swing body/work machine” is a structural limitation.
The Examiner responds that amended limitations “first position detecting sensor” and “second position detecting sensor” have removed previous limitations “first position detecting device” and “second position detecting device” from invoking 35 U.S.C. 112(f) due to changing the term “device” to “sensor.”  However, the amended limitations “installed on the swing body” and “installed on the work machine” only describe where the sensors are mounted and are not structural limitations that would remove a limitation from invoking 35 U.S.C. 112(f) since one of the three requirements for a term to not invoke 35 U.S.C. 112(f) is for the limitation to be “modified by sufficient structure, material, or acts for performing the claimed function.”
	The Examiner further notes that Applicant has not amended the limitation “arithmetic unit,” amended the claims to include further limitations that would provide sufficient structure, material, or acts for performing the claimed function, nor provided any arguments as to why this limitation should not be interpreted as invoking 35 U.S.C. 112(f).  Thus, the Examiner maintains that the limitation “arithmetic unit” is interpreted as invoking 35 U.S.C. 112(f).
	Regarding Applicant’s arguments pertaining to Buckner, the Examiner responds that Buckner’s sensor (310) does detect “only a horizontal position of the swing body” in that it’s a rotational position sensor.  The Examiner further responds that Buckner’s item 300 is not required to swing in a horizontal direction, as argued by Applicant, since this limitation was disclosed by Mizuochi.
Regarding Applicant's arguments that all references (Mizuochi, Nakamura, and Buckner) have calculations that would be “more complicated” and would “not detect the position easily and with high accuracy,” it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Although Applicant’s arguments against Mizuochi, Nakamura, and Buckner are not persuasive, the Examiner is relying on newly found art that is understood to be more closely related to Applicant’s claimed invention.

Drawings
The drawings were received on 05/04/2022.  These drawings are accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “arithmetic unit” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 10-11. The functional limitation “detects a revolution angle of the revolving superstructure with respect to the base carrier” associated with claimed “GPS antenna” is not supported by the originally filed Specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the working end.”  There is insufficient antecedent basis for this limitation in the claim.
Claims 8-9. The limitation “performs a swing operation in an interlocking manner” (emphasis added) is indefinite.  Although the term “interlocking manner” has support in the originally filed Specification, the Specification does not further define or describe what “an interlocking manner” is.  Thus, the scope of the term is indefinite.
Claim 11 is indefinite for the preamble “[t]he method according to claim 1” since Claim 1 is an apparatus claim drawn to “[a] revolving work vehicle.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Qing-Hua (CN 101413279) in view of Borroni et al. (US 2016/0121481).
Qing-Hua discloses;
Claim 1.  A revolving work vehicle (Fig. 1) comprising: a base carrier (annotated Fig. 1); 
a revolving superstructure (annotated Fig. 1) provided above the base carrier in a manner capable of revolving; a swing body (annotated Fig. 1) supported by the revolving superstructure in a horizontally rotatable manner; a work machine (1, 3, 5, and 7, and respective actuators) supported by the swing body in a vertically rotatable manner; a position detecting sensor (2, 4, 6, and 8) that is installed on the work machine and that detects a vertical position of the work machine with respect to the revolving superstructure (Pg. 4-6 of machine translation and Fig. 1 and 9).  
Claim 4.  A method for detecting a position of a working end (7) of a revolving work vehicle, the method being used for the revolving work vehicle including: a revolving superstructure (annotated Fig. 1) provided above a base carrier (annotated Fig. 1) in a manner capable of revolving; a swing body (annotated Fig. 1) supported by the revolving superstructure in a horizontally rotatable manner; and a work machine (1, 3, 5, and 7, and respective actuators) supported by the swing body in a vertically rotatable manner, the method for detecting the position of the working end of the revolving work vehicle comprising: detecting a vertical position of the work machine with respect to the revolving superstructure by a position detecting sensor (2, 4, 6, and 8); and calculating the position of the working end of the work machine based on results of detection by the first and second position detecting sensors (Pg. 4-6 of machine translation and Fig. 1 and 9).
Claim 3.  The revolving work vehicle according to claim 1, wherein the work machine includes: a boom (1) that is attached in a vertically rotatable manner to the swing body; an arm (3 and 5) that is attached in a vertically rotatable manner to the boom; and a work attachment (7) that is attached in a vertically rotatable manner to the arm, the (interpreted as “a”) working end (teeth of 7) being included in the work attachment, and the second position measuring sensor includes: a position sensor (2) that is installed on the boom; a position sensor (4 and 6) that is installed on the arm; and a position sensor (8) that is installed on a link (annotated Fig. 1) for transmitting drive power to the work attachment (Pg. 4-6 of machine translation and Fig. 1).  
Claim 5.  The revolving work vehicle according to claim 1, further comprising: an arithmetic unit (Fig. 9) that calculates a position of a working end (teeth of 7) of the work machine based on results of detection by the first position detecting sensors (Pg. 6 of machine translation and Fig. 1).  
Claims 6 and 7.  The work machine is rotatably connected to the swing body at a bottom of the work machine (Fig. 1).  
Claims 8 and 9 (as best understood by the Examiner).  The work machine is capable of performing a swing operation (about vertical axis of swing body) in an interlocking manner (swing body is interlocked with revolving superstructure) with a horizontal rotation of the swing body.  
	Qing-Hua does not disclose;
Claim 1. A first position detecting sensor that is installed on the swing body and that detects only a horizontal position of the swing body with respect to the revolving superstructure.
Claim 4. The method of detecting only a horizontal position of the swing body with respect to the revolving superstructure by a first position detecting sensor. 
	However, Borroni discloses a work machine (10) and a method for detecting a position of a working end (18); the work machine comprised of a swing body (19), a boom (11 and 12), and an arm (13 and 14), the boom and the arm each having a position detecting sensor (32), and further discloses a position detecting sensor (32) that is installed on the swing body and that detects only a horizontal position of the swing body with respect to the revolving superstructure to detect angular position with respect to an absolute reference system and determine the position of the articulated arm (Par. 0045-0084 and Fig. 1).
	Therefore, in view of Borroni’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Qing-Hua’s swing body to include a position detecting sensor to detect angular position with respect to an absolute reference system and determine the position of the articulated arm.
Claim 5.  Qing-Hua’s arithmetic unit would be capable of calculating a position of a working end of the work machine based on results of detection by the first and second position detecting sensors when modified to include the swing body position detecting device as taught by Borroni.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Qing-Hua in view of Borroni, and further in view of Fujishima (US 2003/0147727).
Claims 10 and 11.  Qing-Hau does not recite a GPS antenna at a predetermined position, wherein the GPS antenna detects a revolution angle of the revolving superstructure with respect to the base carrier.   
	However, Fujishima discloses a revolving work vehicle (7) having a revolving superstructure (3) and a method of detecting a position of a working end (edge of 10), and further discloses a GPS antenna (531) at a predetermined position (Fig. 17), wherein the GPS antenna detects a revolution angle of the revolving superstructure with respect to the base carrier (Par. 0034).
Therefore, in view of Fujishima’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Qing-Hua’s revolving work vehicle to include a GPS antenna for detecting revolution angle of the revolving superstructure so that the position of the working edge could be known in relation to an external coordinate system.

With respect to the limitations that have been cited as invoking 35 U.S.C. 112(f), the structures cited in the art of record as disclosing or teaching these limitations are either structurally similar to the respective structure cited by Applicant in the Specification or perform the same claimed function.


    PNG
    media_image1.png
    702
    959
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONALD P JARRETT/Primary Examiner, Art Unit 3652